Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 27, 33 and 34 are objected to because of the following informalities:  	
Claim 27: in line 17, “the first strut to a first branching region” should read “a respective one of the at least two first struts to a first branching region”.
Claim 27: in line 18, “a distal end of the first strut” should read “a distal end of the respective one of the at least two first struts”.
Claim 27: in line 20, “the second struts” should read “the at least two second struts” (or “the at least two circumferentially-diverging second struts”).
Claim 27: in lines 21-22, “a distal end of the second strut” should read “a distal end of each of the at least two second struts”.
Claim 33: “the segments” should read “the plurality of segments” for consistency. 
Claim 34: in line 6, “corresponding a” should read “corresponding to a”.
Claim 34: in line 13 “the strut” should read “the at least one strut” for consistency.
Claim 34: in line 15 and lines 16-17, “first and second the sub-struts” should read “first and second .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 includes the limitation “where at least one of the struts comprises a widened portion surrounding a generally ovular opening” in combination with at least two first struts that extend to a branching region that each connect with at least two circumferentially diverging struts that each extend distally to a second branching region where the two diverging struts connect to a third strut extending distally from the second branching region, which is not supported in the application as originally filed (note: claim 27 was filed in a preliminary amendment filed 9/22/2020).  Although a strut having a widened portion surrounding an ovular opening is shown in fig. 4 of the instant application, this feature is not shown or described in addition to first struts, at least two circumferentially diverging second struts, and third struts as claimed. Rather, it appears that the widened portion is actually one and the same as the claimed at least two circumferentially diverging struts, which appear to be analogous to the two sub-struts (82) shown in fig. 4. In other words, the application does not disclose a single strut that has a widened portion surrounding a generally ovular opening in combination with the other claimed struts (i.e., first, second, and third struts having all of the claimed features of claim 27). Rather, the claimed “at least two circumferentially-diverging struts” together appear to make up the widened portion surrounding a generally ovular opening. Claims 28-33 depend from claim 27 and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-33, 35-37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27: in line 24, “the struts” lacks clear antecedent basis. It is unclear if “the struts” refers to the previously recited plurality of struts, the at least two first struts, or the at least two circumferentially diverging second struts. For the purposes of claim interpretation, “the struts” in line 24 is being treated as though it reads “at least one of the plurality of struts”, and line 26 (last line of claim) reads “the at least one of the plurality of struts”. Claims 28-33 depend from claim 27 and are therefore also indefinite.
Claim 30: in line 2, “the struts” lacks clear antecedent basis. It is unclear if “the struts” refers to the previously recited plurality of struts, the at least two first struts, or the at least two circumferentially diverging second struts. For the purposes of claim interpretation, “the struts” in claim 30 is being treated as though it reads “the plurality of struts”.
Claim 35 includes “the proximal segment” which lacks antecedent basis. For the purposes of claim interpretation, “the proximal segment” is being treated as though it reads “a proximal segment”.
Claim 36 includes “the distal segment” which lacks antecedent basis. For the purposes of claim interpretation, “the distal segment” is being treated as though it reads “a distal segment”.
Claim 37 includes “the intermediate segment” which lacks antecedent basis. For the purposes of claim interpretation, “the intermediate segment” is being treated as though it reads “an intermediate segment”.
Claim 39, “the proximal and intermediate segments” lack antecedent basis. For the purposes of claim interpretation, “the proximal and intermediate segments” is being treated as though it reads “the plurality of segments”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Glassman (US 3,108,593). Glassman discloses a device capable of retrieving debris in a vasculature, the device comprising a monolithic structure (31) comprising a plurality of segments (33), the segments including a proximal segment, an intermediate segment, and a distal segment, wherein each of the segments comprises a plurality of struts (34) and a plurality of openings between the struts (figs. 6-7), and wherein each of the segments has a waist region (region at center of each cage with largest diameter) corresponding to a radially largest region of the respective segment, and an intermediate member (tubular portions of 32 between two cages 33) extending between adjacent ones of the segments, wherein the intermediate member comprises a hollow tube and having a diameter less than a diameter of each of the waist regions, wherein the device is expandable from a collapsed state to an expanded state.  At least . 
Regarding claim 22, the distal end portion of the distal segment comprises a closed end (at its connection to 19).
Regarding claim 23, see figs. 6 and 7.
Regarding claim 24, see figs. 6 and 7.
Regarding claim 25, each segment is axisymmetric about the longitudinal axis of the device (see figs. 6 and 7).
Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated be Brady et al. (US 2013/0345739; “Brady”). Brady discloses a device (e.g., fig. 38) capable of retrieving debris in a vasculature, the device comprising a monolithic structure (expandable structure may be laser cut from a tube: [0046], [0053]) comprising a plurality of segments (998; fig. 38 and [0578]), the segments including a proximal segment, an intermediate segment, and a distal segment, wherein each of the segments comprises a plurality of struts (e.g., 994) and a plurality of openings between the struts (fig. 38), and wherein each of the segments has a waist region (region at center of each cage with largest diameter) corresponding to a radially largest region of the respective segment, and an intermediate member (999) extending between adjacent ones of the segments, wherein the intermediate member comprises a hollow tube  by struts 994) between the proximal and distal end portions of the respective segment (fig. 38). The term phrase “generally tubular” is being broadly construed in view of the instant invention’s intermediate portions comprising spaced apart struts arranged circumferentially about the longitudinal axis of the device. The intermediate portion of the distal segment comprises the waist region of the distal segment. The proximal and intermediate segments each comprise an open distal end portion. The distal end portion of the distal segment has a cross-sectional dimension that decreases in a distal direction. 
Regarding claim 22, the distal end portion of the distal segment comprises a closed end (formed by distal joint 997; see fig. 38).
Regarding claims 23 and 24, see fig. 38.
Regarding claim 25, each segment is axisymmetric about the longitudinal axis of the device (see figs. 38 – as understood in view of fig. 38, the segments are radially symmetric about the longitudinal axis).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 and 34-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady in view of Bowman (US 2014/0005713).
Regarding claim 26, Brady discloses the invention substantially as stated above except for the distal segment being more occlusive than the proximal and intermediate segments.
Bowman another device for retrieving vascular debris, the device comprising a plurality of expandable segments. Bowman discloses that a distal expandable segment (408; fig. 7) may be more occlusive (due to denser cell configuration; [0050]) than the proximal and intermediate segments (303) in order to act as a filter to trap dislodged thrombus which may shear off during a clot removal procedure ([0050]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brady to construct the distal segment such that it is more occlusive than the proximal and intermediate segments as taught by Bowman in order to provide a filter to trap dislodged thrombus.   
Regarding claim 34, the device of Brady comprises a plurality of segments forming a monolithic structure (note: expandable portion may comprise a laser-cut tube), the plurality of segments (998) being radially expandable from a collapsed state to an expanded stage ([0014]), each of the segments comprising a proximal end and a distal end connected by struts (e.g., 994) and including a waist region corresponding to a radially largest region of the respective segment, an intermediate member (999) extending between adjacent ones of the segments, the intermediate member extending between adjacent ones of the segments, the intermediate member comprising a tubular structure (999 formed of a laser-cut tube cut to have struts 995) and having a diameter less than a diameter of each of the waist regions, and a radiopaque marker coupled to the monolithic structure ([0142]). At least one strut of the at least one segments extends distally from a proximal end of the at least one strut and along a first longitudinal region of the segment (see examiner-annotated reproduction of fig. 38 below), the at least one strut dividing into first and second sub-struts at a distal end of the first longitudinal region, wherein the first and second sub-struts extend distally and diverge circumferentially 

    PNG
    media_image1.png
    432
    934
    media_image1.png
    Greyscale
 

Brady fails to disclose that the opening surrounded by the first and second sub-struts is generally ovular.
Bowman discloses another debris retrieval device (fig. 4) comprising a plurality of expandable segments (303) with an intermediate member (e.g., 313) extending between adjacent segments. Bowman discloses that each segment may comprise at least one strut  (101c; fig. 2) that extends distally from a proximal end of the strut and along a first longitudinal region of the segment, the at least one strut dividing into first and second sub-struts (101d) at a distal end of the first longitudinal region, wherein the first and second sub-struts extend distally and diverge circumferentially along a second longitudinal region, wherein the first and second sub-struts extend distally and converge circumferentially along a third longitudinal region distal 

    PNG
    media_image2.png
    513
    563
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brady to replace the strut configuration of the expandable segments disclosed by Brady with the strut configuration taught by Bowman because such a modification can be considered a substitution of one known strut layout for an expandable segment formed from a laser-cut tube and designed to retrieve vascular debris for another wherein the results are predictable (i.e., trapping debris while allowing blood flow therethrough) and one skilled in the art would have had a reasonable expectation of success. 
Regarding claims 35-37, each of the three segments (proximal, distal, and intermediate segments) of Brady in view of Bowman have the claimed structure for the “at least one of the segments”.
Regarding claim 38, each of the segments is axisymmetric about the longitudinal axis of the device as understood in view of fig. 38 of Brady, noting that the strut configuration has been 
Regarding claim 39, in the expanded state, the plurality of expandable segments have substantially similar cross-sectional dimensions at their respective waist regions (fig. 38 of Brady).
Regarding claim 40, Brady discloses a plurality of radiopaque markers each coupled on one of the struts (e.g., markers at the crown; [0142]). It is noted that the term “coupled” does not require a direct connection.  
Claims 27-31 and 33-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady in view of Kessler (US 7,670,347).
Brady discloses a device (e.g., fig. 38) capable of retrieving debris in a vasculature, the device comprising a monolithic structure (expandable structure may be laser cut from a tube: [0046], [0053]) that is radially expandable from a collapsed state to an expanded state, the monolithic structure comprising a plurality of segments (998), each of the segments having a waist region corresponding to a radially largest region of the respective segment, (fig. 38) wherein the segments include a proximal segment, an intermediate segment, and a distal segment, an intermediate member (999) extending between adjacent ones of the segments, wherein the intermediate member comprises a hollow tube (formed by struts 995, noting that the entire expandable portion is formed from a laser-cut tube) and having a diameter less than a diameter of each of the waist regions, a radiopaque marker coupled to the monolithic structure ([0142]: markers may be coupled to crowns), wherein each of the proximal segment and the intermediate segment has a proximal end, a distal end, and a plurality of struts and openings between the proximal end and the distal end of the respective proximal or intermediate segments. Brady fails to disclose the claimed arrangement of struts.
Kessler discloses another expandable segment used to retrieve debris within a body lumen, the segment comprising a plurality of struts (see examiner-annotated reproduction of fig. 

    PNG
    media_image3.png
    488
    834
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brady to construct each expandable segment to have the claimed strut layout as taught by Kessler because such a modification would have been considered a substitution of one known 
Regarding claim 28, wherein the at least two first struts are spaced apart by about 180 degrees (consider first struts positioned at top and bottom of fig. 7 of Kessler).
Regarding claim 29, a distal end of the device (at joint 997) is closed as disclosed by Brady.
Regarding claim 30, Brady discloses a plurality of radiopaque markers each coupled to one of the struts (radiopaque markers on struts, specifically crown portions, as per [0142]).
Regarding claim 31, the proximal and intermediate segments have substantially similar cross-sectional dimensions at their respective waist regions (see fig. 38 of Brady).
Regarding claim 33, each of the segments having the strut pattern taught by Kessler is axisymmetric about a longitudinal axis of the device (as understood in view of col. 5, ll. 13-26 of Kessler). 
Regarding claim 34, the device of Brady comprises a plurality of segments forming a monolithic structure (note: expandable portion may comprise a laser-cut tube), the plurality of segments (998) being radially expandable from a collapsed state to an expanded stage, each of the segments comprising a proximal end and a distal end connected by struts and including a waist region corresponding to a radially largest region of the respective segment, an intermediate member (999) extending between adjacent ones of the segments, the intermediate member extending between adjacent ones of the segments, the intermediate member comprising a tubular structure (999 formed of a laser-cut tube cut to have struts 995) and having a diameter less than a diameter of each of the waist regions, and a radiopaque marker coupled 
Kessler discloses another expandable segment used to retrieve debris within a body lumen, the segment comprising a plurality of struts, at least one strut of the expandable segment extends distally from a proximal end of the strut and along a first longitudinal region (region left of left-most dotted line in examiner-annotated figure below) of the segment, the at least one strut dividing into first and second sub-struts at a distal end of the first longitudinal region, wherein the first and second sub-struts extend distally and diverge circumferentially along a second longitudinal region (region between dotted lines), wherein the first and second sub-struts extend distally and converge circumferentially along a third longitudinal region (region to the right of 2nd longitudinal region in below figure) distal to the second longitudinal region. The first and second sub-struts surround a generally ovular opening (fig. 7). 

    PNG
    media_image4.png
    558
    571
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brady to construct each expandable segment to have the claimed strut layout as taught by Kessler because such a modification would have been considered a substitution of one known 
Regarding claims 35-37, each of the three segments (proximal, distal, and intermediate segments) of Brady in view of Kessler have the claimed structure for the “at least one of the segments”.
Regarding claim 38, each of the segments is axisymmetric about the longitudinal axis of the device (as understood in view of col. 5, ll. 13-26 of Kessler).
Regarding claim 39, in the expanded state, the plurality of expandable segments have substantially similar cross-sectional dimensions at their respective waist regions (fig. 38 of Brady).
Regarding claim 40, Brady discloses a plurality of radiopaque markers each coupled on one of the struts ([0142]). It is noted that the term “coupled” does not require a direct connection. 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady in view of Kessler as applied to claim 27 above, and further in view of Bowman.
 Brady in view of Kessler discloses the invention substantially as stated above except for the distal segment being more occlusive than the proximal and intermediate segments.
Bowman another device for retrieving vascular debris, the device comprising a plurality of expandable segments. Bowman discloses that a distal expandable segment (408; fig. 7) may be more occlusive (due to denser cell configuration; [0050]) than the proximal and intermediate segments (303) in order to act as a filter to trap dislodged thrombus which may shear off during a clot removal procedure ([0050]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brady to construct the distal segment such that it is more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/22/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771